DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 9 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of independent claims 1, 8, 15, and 28 under 35 U.S.C. § 103 over the prior art (Of Record), the examiner respectfully disagrees. 

More specifically the applicant argues on (Pg. 13 of the remarks) the claim features in independent claims 15 and 22 of “determine a same maximum output power value to be used for transmitting signals in at least two time slots based at least in part on a time slot configuration and a time length of any one of a first time slot and a second time slot” and “the time slot configuration including any of: the first time slot adjacent to the second time slot which do not overlap with each other in time; and the first time slot adjacent to the second time slot which partly overlap with each other in time such that a first portion of the first time slot extends outside the second time slot, a second portion of the second time slot extends outside the first time slot, and remaining portion of the first and second time slots overlap with each other in time” is not disclosed individually or in combination by the prior art references of Tooher (Of Record), Andou (Of Record), and Ayako (Of Record).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

With respect to the claim features of “determine a same maximum output power value to be used for transmitting signals in at least two time slots based at least in part on a time slot configuration and a time length of any one of a first time slot and a second time slot” and “the time slot configuration including any of: the first time slot adjacent to the second time slot which do not overlap with each other in time”, the teachings of Tooher discloses a time slot configuration is assigned to a UE for either downlink and/or uplink communications which may comprise transmitting signals in the uplink using at least two time slots (i.e., TTIs) based at least in part on the time slot configuration  (Tooher, see Para’s [0081-0082], [0088] i.e., The WTRU may determine that it may operate with a specific TTI duration (e.g., subframe TTI duration, time-slot TTI duration). The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink. The WTRU may be configured, such that the same TTI duration configuration is used in the downlink and in the uplink for the applicable transmissions, [0089-0090] i.e., The WTRU may be configured to operate according to one or more, or a plurality, of TTI durations, which may be for (e.g., only for) a specific period of time, (e.g., based on a L3 reconfiguration) & [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control may remain constant for an entire legacy subframe and/or may be reused for one or more, or multiple shortened TTIs…For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions).  

Tooher further discloses the claim feature of and “the time slot configuration including any of: the first time slot adjacent to the second time slot which do not overlap with each other in time”, (see Para’s [0110] i.e., adjacent TTIs…The combined first and second TTIs might not share boundaries with legacy TTI duration, [0114] i.e., adjacent TTIs, [0124], & [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control may remain constant for an entire legacy subframe and/or may be reused for one or more, or multiple shortened TTIs…For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions). 

Tooher further discloses in (Para [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control may remain constant for an entire legacy subframe and/or may be reused for one or more, or multiple. shortened TTIs. For example, UL power control parameters for a second shortened TTI transmission in a legacy subframe may be based on a function of the UL power control parameters for a first shortened TTI transmission, perhaps for example in the same legacy subframe, among other scenarios…For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions, they may reuse some parameters (e.g., UL power control)). Therefore Tooher discloses in (Para [0179]), that a same output power value may be determined and applied for a TTI configuration of adjacent shortened TTIs in the uplink or PUSCH (see Para [0179]). This is because the UL grant parameters such as UL power control used for the shortened TTIs is a determined output power value used for transmitting the shortened TTIs in the uplink or PUSCH. Tooher discloses in (Para [0179]), that “parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control may remain constant for an entire legacy subframe and/or may be reused for one or more, or multiple shortened TTIs. For example, UL power control parameters for a second shortened TTI transmission in a legacy subframe may be based on a function of the UL power control parameters for a first shortened TTI transmission, perhaps for example in the same legacy subframe, among other scenarios”. Therefore Tooher teaches that the UL output power control value for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI, which means that the first and second shortened TTI will use the same UL output power value, which will be based on the time slot configuration of adjacent shortened TTIs, (Tooher, see Para [0179]). 

maximum output power value is determined to be used for the two times slots or shortened TTIs and “which is based at least in part on a time length of any one of a first time slot and a second time slot”. However one of ordinary skill in the art would refer to the teachings of Ayako (Of Record).

For example, referring to Fig. 7, Ayako discloses Pmax which is a same maximum output power value used for uplink signal transmission in consecutive shortened TTI’s i.e., STTI#2, STTI#3, and STTI#4, is determined to be used for the transmission of consecutive or adjacent short TTIs (Ayako, see Fig. 7 i.e., Pmax  & Para’s [0098-0100] i.e., for the sTTI SR transmission, terminal 200 uses the guaranteed power for short TTI allocated to sTTIs and the remaining power not used for long TTI transmission).

Ayako further discloses Pmax or the same maximum output power value is based at least in part on a time length of any one of a first time slot and a second time slot (Ayako, see Fig. 7 i.e., Pmax determined based on time length of a Short TTI in the time slots STTI #2, STTI #3, and STTI #4 & Para’s [0003-0004] i.e., shortening (reducing) the length of a transmission time interval (TTI) (TTI length)… has been considered, [0006] i.e., Supporting multiple TTI lengths simultaneously may be considered. Supporting multiple TTI lengths enables selectively using the respective TTI lengths in accordance with requirements from different applications. For example, a long TTI length is used for a delayable packet while an STTI (i.e., short or reduced “time length”) can be used for a delay-critical packet, [0020], & [0098-0099] i.e., i.e., In the example of Fig. 7, terminal 200 determines that three times of transmission (three sTTis) satisfies the desired transmission power (i.e., Short TTIs transmitted at “Pmax”) for SR and transmits the SR three times using sTTI #2, sTTI#3, and STTI#4 (i.e., “at least two time slots”) & [0100]).

Ayako suggests the STTI (i.e., which is a short or reduced “time length”) can be used for a delay-critical packet (see Para [0006] i.e., Supporting multiple TTI lengths enables selectively using the respective TTI lengths in accordance with requirements from different applications…an STTI (i.e., short or reduced “time length”) can be used for a delay-critical packet) such as the Scheduling Request in Fig. 7 (see Fig. 7 & Para’s [0022] i.e., Scheduling Request (SR) (i.e., “delay critical”) is the information required for starting UL communication, so that SR is given a high priority & [0099-0100] i.e., SR transmitted using sTTI). 

Therefore it would be obvious to one of ordinary skill in the art for the same output power value determined and used for uplink signal transmission in the adjacent shortened TTIs based on a time slot configuration configuring the TTIs for the UE as disclosed in Tooher to determine and use a same maximum output power value such as Pmax determined and used for the consecutive or adjacent shortened TTIs used in the uplink signal transmission as disclosed in Ayako because the motivation lies in Ayako for determining the same maximum output power value Pmax for shortened TTIS which can be used for 

The applicant argues on Pg. 14 of the remarks, that “the office action goes on to cite Ayako as purportedly teachings these features” and that “Ayako does not teach these features as recited in independent claims 15 and 22”, however the examiner respectfully disagrees as the applicant is arguing against the reference individually for not disclosing the claim features when the obviousness rejection is based on the combination of the references. The applicant further argues on (Pg. 15 of the remarks) that Ayako describes power distribution for a long TTI and an STTI according to Fig. 7, where the entire sTTI is simultaneous with, i.e., falls within, at least a portion of the long TTI. However the examiner relies on the teachings of Ayako for determining that Pmax or a same maximum output power value can be determined and used for consecutive short TTIs. Therefore Ayako still teaches the concept that a same maximum output power value Pmax is determined for consecutive or adjacent short TTIs. As previously explained it would be obvious to one of ordinary skill in the art for the same output power value used for the adjacent shortened TTIs used by the UE which is based on a time slot configuration as disclosed in Tooher to determine a same maximum output power value such as Pmax determined and used for the consecutive or adjacent shortened TTIs used in the uplink signal transmission as disclosed in Ayako.     

For the reasons explained, the combined teachings of the prior art references discloses the claim features of “determine a same maximum output power value to be used for 

Independent claims 1 and 8 which recite features similar to independent claims 15 and 22, remain rejected over the prior art (Of Record) for the same reasons explained above with respect to independent claims 15 and 22. The dependent claims 2-6, 7, 9-13, 14, 20, 27 which depend from the independent claims 1, 8, 15, and 22 remain rejected based at least on their dependence to the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 15-19, 21-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. US (2017/0290008) in view of Andou et al. US (2018/0213489), and further in view of Ayako et al. WO (2018/027540) A1. 

Regarding Claim 15, Tooher discloses a wireless device (see Fig. 1A, wireless device 102A) comprising circuitry (see Fig. 1B), the circuitry (see Fig. 1B) configured to: determine a same output power value (see Para [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control (i.e., “output power parameter”) may remain constant for an entire legacy subframe and/or may be reused (i.e., “same”) for one or more, or multiple, shortened TTIs. For example, UL power control parameters (i.e., “output power parameter”)  for a second shortened TTI transmission in a legacy subframe may be based on a function of UL power control parameters for a first shortened TTI transmission, perhaps for example in the same legacy subframe, among other scenarios…For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions, they may reuse (i.e., “same”) some parameters (e.g., UL power control) (i.e., “output power parameter”) to be used for transmitting signals in at least two time slots, (see Para’s [0026], [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time slot”) may be achieved with a first subcarrier spacing and/or a second TTI duration (i.e., “second time slot”) may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration, [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration), [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place, & [0179]). 

Based at least in part on a time slot configuration, (see Para’s [0080-0082] i.e., The TTI duration (i.e., “time resource”) may be defined (i.e., TTI “configuration”) in terms of number of OFDM symbols. For example, a TTI duration may be defined as an entire subframe or a pair of resource blocks. The TTI may be as short as a single OFDM symbol. The TTI duration may be defined as one or more time slots & [0082] i.e., one or more different TTI durations may be configured, [0087] i.e., indicate a TTI duration & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink),

the time slot configuration including the first time slot for operating a first signal (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) between a first cell on a first carrier and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

and the second time slot for operating a second signal (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) between the first cell on the first carrier and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

the time slot configuration including any of: the first time slot adjacent to the second time slot which do not overlap with each other in time (see Para’s [0110] i.e., adjacent TTIs…The combined first and second TTIs might not share boundaries with legacy TTI duration, [0114] i.e., adjacent TTIs, [0124], & [0179] i.e., two adjacent shortened TTIs); 

and the first time slot adjacent to the second time slot which partly overlap with each other in time such that a first portion of the first time slot extends outside the second time slot, a second portion of the second time slot extends outside the first time slot, and remaining portion of the first and second time slots overlap with each other in time, (see Para [0123] i.e., A WTRU scheduled with both time slots (e.g., TTIs) of a subframe may have time slots overlapping on a symbol & [0179] i.e., two adjacent shortened TTIs)

see Para [0179]), the first signal in the first time slot (see Para’s [0082] i.e., uplink signal will be transmitted in the first TTI duration from the WTRU & [0088]) and the second signal in the second time slot, (see Para’s [0082] i.e., uplink signal will be transmitted in the second TTI duration from the WTRU & [0088]), (see Para’s [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink (i.e., uplink signals will be received in the configured first TTI  (i.e., “first time resource”) and second TTI (i.e., “second time resource”)). 

Tooher does not disclose the same output power parameter being a same maximum output power value used for transmitting signals in the first time slot and the second time slot derived by the wireless device. However the claim feature would be rendered obvious in view of Andou et al. US (2018/0213489).   

Andou discloses a wireless device determining (see Para’s [0008],  [0060], i.e., Pcmax will be calculated by the UE & [0134] i.e., user device uses a calculator for deriving the maximum transmission power according to TTI length configurations) a same maximum output power value to be used for transmitting signals in a first time slot and a second time slot based on a time slot configuration for the UE, (Para’s [0055], [0057] & [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length)

(Andou suggests that the maximum transmission power (Pcmax) constant in each subframe of the CC with the long TTI length, thereby makes it possible to prevent degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length due to power drop in the same subframe and to prevent degradation in the communication quality of the CC with the long TTI length, (see Para [0060])). 

Therefore it would be obvious to one of ordinary skill in the art for the same UL transmission power control parameters used for the first time slot and second time slot based on a time slot configuration for the UE as disclosed in Tooher to determine a same maximum output power value derived by the UE for the first time slot and second time slot based on the teachings of Andou who discloses determining a same maximum output power value Pcmax used in each subframe including  first TTI and second TTI subframes of a component carrier (CC) of a single cell based on a TTI configuration for the UE because the motivation lies in Andou for preventing degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length and to prevent degradation in the communication quality of the CC with the long TTI length.  

The combination of Tooher in view of Andou does not disclose the claim feature of determining a same maximum output power value in the at least two time slots based at least in part on a time length of any one of a first time slot and a second time slot. However 

Ayako discloses determining a same maximum output power value (see Fig. 7 i.e., Pmax) in the at least two time slots (see Fig. 7 i.e., Pmax (i.e., “same maximum output power value”) determined for short TTI’s (i.e., “short time length”) in time slots STTI #2, STTI #3, and STTI #4 (i.e., “at least two time slots”) & Para’s [0098-0099] i.e., In the example of Fig. 7, terminal 200 determines that three times of transmission (three sTTis) satisfies the desired transmission power (i.e., “same maximum output power value”) for SR and transmits the SR three times using sTTI #2, sTTI#3, and STTI#4 (i.e., “at least two time slots”) & [0100]) 

based at least in part on a time length of any one of a first time slot and a second time slot (see Fig. 7 i.e., Pmax determined based on time length of a Short TTI in the time slots STTI #2, STTI #3, and STTI #4 & Para’s [0003-0004] i.e., shortening (reducing) the length of a transmission time interval (TTI) (TTI length)… has been considered, [0006] i.e., Supporting multiple TTI lengths simultaneously may be considered. Supporting multiple TTI lengths enables selectively using the respective TTI lengths in accordance with requirements from different applications. For example, a long TTI length is used for a delayable packet while an STTI (i.e., short or reduced “time length”) can be used for a delay-critical packet, [0020], & [0098-0099] i.e., i.e., In the example of Fig. 7, terminal 200 determines that three times of transmission (three sTTis) satisfies the desired transmission power (i.e., Short TTIs transmitted at “Pmax”) for SR and transmits the SR three times using sTTI #2, sTTI#3, and STTI#4 (i.e., “at least two time slots”) & [0100])

Ayako suggests the STTI (i.e., which is a short or reduced “time length”) can be used for a delay-critical packet (see Para [0006] i.e., Supporting multiple TTI lengths enables selectively using the respective TTI lengths in accordance with requirements from different applications…an STTI (i.e., short or reduced “time length”) can be used for a delay-critical packet) such as the Scheduling Request in Fig. 7 (see Fig. 7 & Para’s [0022] i.e., Scheduling Request (SR) (i.e., “delay critical”) is the information required for starting UL communication, so that SR is given a high priority & [0099-0100] i.e., SR transmitted using sTTI). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the same maximum output power value determined for the time slots as disclosed in Tooher in view of Andou to be based at least in part on a time length of any one of a first time slot and a second time slot as disclosed in the teachings of Ayako who discloses determining a same maximum output power value in consecutive sTTIs or time slots for transmission of a scheduling request because the motivation lies in Ayako that the STTI can be used for a delay-critical packet such as a scheduling request which requires high priority for satisfying the delay requirement for different types of data. 

Regarding Claim 16, the combination of Tooher in view of Andou, and further in view of Ayako discloses the wireless device of Claim 15, wherein the same maximum output Tooher, see Para’s [0082] i.e., first TTI duration (i.e., “time length”) and second TTI duration (i.e., “time length”)  & [0179] i.e., UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., TTI “time lengths”) & Andou, see Para [0016] i.e., maximum transmission power of the uplink signal is calculated based on a first and second TTI length)  

Regarding Claim 17, the combination of Tooher in view of Andou, and further in view of Ayako discloses the wireless device of Claim 15, wherein the first time slot and the second time slot have different time lengths, (Tooher, see Para’s [0006-0007] i.e., The second TTI duration may be different from the first TTI duration, [0082-0083], [0088] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink, [0090] i.e., The WTRU may be configured to operate for transmissions of different TTI lengths & [0131])  

Regarding Claim 18, the combination of Tooher in view of Andou, and further in view of Ayako discloses the wireless device of Claim 15, wherein the first time slot and the second time slot are each a shortened time slot (Tooher, see Para’s [0179] i.e., two adjacent shortened TTIs) of less than 1 ms that are included in a subframe (Tooher, see Para’s [0081-0082] i.e., The TTI duration may be defined as one or more time slots in a subframe & Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160]), the subframe having two slots where each slot is 0.5 ms, (Tooher, see Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160])

Regarding Claim 19, the combination of Tooher in view of Andou, and further in view of Ayako discloses the wireless device of Claim 15, wherein the first time slot is subsequent in time to the second time slot, (Tooher, see Para’s [0124] & [0179] i.e., two adjacent shortened TTIs))  

Regarding Claim 21, the combination of Tooher in view of Andou, and further in view of Ayako discloses the wireless device of Claim 15, wherein the first time slot includes one taken from a group of 2 Orthogonal Frequency Division Multiplexing (OFDM) symbols, 3 OFDM symbols, 4 OFDM symbols and 7 OFDM symbols.  (Tooher, see Para [0081-0082] i.e., The TTI duration may be defined as one or more time slots (e.g., 7 OFDM symbols for normal cyclic prefix)).  

Regarding Claim 22, Tooher discloses a method for a wireless device (see Fig. 1A, wireless device 102A), the method comprising: determining a same output power value (see Para [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control (i.e., “output power parameter”) may remain constant for an entire legacy subframe and/or may be reused (i.e., “same”) for one or more, or multiple, shortened TTIs. For example, UL power control parameters (i.e., “output power parameter”)  for a second shortened TTI transmission in a legacy subframe may be based on a function of UL power control parameters for a first shortened TTI transmission, perhaps for example in the same legacy subframe, among other scenarios…For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions, they may reuse (i.e., “same”) some parameters (e.g., UL power control) (i.e., “output power parameter”) to be used for transmitting signals in at least two time slots, (see Para’s [0026], [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration (i.e., “second time resource”)  may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration, [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration), [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place, & [0179]). 

Based at least in part on a time slot configuration, (see Para’s [0080-0082] i.e., The TTI duration (i.e., “time resource”) may be defined (i.e., TTI “configuration”) in terms of number of OFDM symbols. For example, a TTI duration may be defined as an entire subframe or a pair of resource blocks. The TTI may be as short as a single OFDM symbol. The TTI duration may be defined as one or more time slots & [0082] i.e., one or more different TTI durations may be configured, [0087] i.e., indicate a TTI duration & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink),

the time slot configuration including a first timeslot for operating a first signal (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) between a first cell on a first carrier and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

and a second time slot for operating a second signal (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) between the first cell on the first carrier and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

see Para [0110] i.e., adjacent TTIs…The combined first and second TTIs might not share boundaries with legacy TTI duration, [0114] i.e., adjacent TTIs, [0124], & [0179] i.e., two adjacent shortened TTIs); 

and the first time slot adjacent to the second time slot which partly overlap with each other in time such that a first portion of the first time slot extends outside the second time slot, a second portion of the second time slot extends outside the first time slot, and remaining portions of the first and second time slots overlap with each other in time, (see Para [0123] i.e., A WTRU scheduled with both time slots (e.g., TTIs) of a subframe may have time slots overlapping on a symbol & [0179] i.e., two adjacent shortened TTIs);

and transmitting, using the determined same output power value (see Para [0179]), the first signal in the first time slot (see Para’s [0082] i.e., uplink signal will be transmitted in the first TTI duration from the WTRU & [0088]) and the second signal in the second time slot, (see Para’s [0082] i.e., uplink signal will be transmitted in the second TTI duration from the WTRU & [0088]), (see Para’s [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink (i.e., uplink signals will be received in the configured first TTI  (i.e., “first time resource”) and second TTI (i.e., “second time resource”)). 

Tooher does not disclose the same output power parameter being a same maximum output power value used for transmitting signals in at least two time slots determined by the wireless device. However the claim feature would be rendered obvious in view of Andou et al. US (2018/0213489).   

Andou discloses a wireless device deriving (see Para’s [0008],  [0060], i.e., Pcmax will be calculated by the UE & [0134] i.e., user device uses a calculator for deriving the maximum transmission power according to TTI length configurations) a same maximum output power value used for transmitting signals in at least two time slots, based on a time slot configuration for the UE, (Para’s [0055], [0057] & [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length)

(Andou suggests that the maximum transmission power (Pcmax) constant in each subframe of the CC with the long TTI length, thereby makes it possible to prevent degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length due to power drop in the same subframe and to prevent degradation in the communication quality of the CC with the long TTI length, (see Para [0060])). 



The combination of Tooher in view of Andou does not disclose the claim feature of determining a same maximum output power value in the at least two time slots based at least in part on a time length of any one of a first time slot and a second time slot. However the claim feature would be rendered obvious in view of Ayako et al. WO (2018/027540) A1. 

Ayako discloses determining a same maximum output power value (see Fig. 7 i.e., Pmax) in the at least two time slots (see Fig. 7 i.e., Pmax (i.e., “same maximum output power value”) determined for short TTI’s (i.e., “short time length”) in time slots STTI #2, STTI #3, and STTI #4 (i.e., “at least two time slots”) & Para’s [0098-0099] i.e., In the example of Fig. 7, terminal 200 determines that three times of transmission (three sTTis) satisfies the desired transmission power (i.e., “same maximum output power value”) for SR and transmits the SR three times using sTTI #2, sTTI#3, and STTI#4 (i.e., “at least two time slots”) & [0100]) 

based at least in part on a time length of any one of a first time slot and a second time slot (see Fig. 7 i.e., Pmax determined based on time length of a Short TTI in the time slots STTI #2, STTI #3, and STTI #4 & Para’s [0003-0004] i.e., shortening (reducing) the length of a transmission time interval (TTI) (TTI length)… has been considered, [0006] i.e., Supporting multiple TTI lengths simultaneously may be considered. Supporting multiple TTI lengths enables selectively using the respective TTI lengths in accordance with requirements from different applications. For example, a long TTI length is used for a delayable packet while an STTI (i.e., short or reduced “time length”) can be used for a delay-critical packet, [0020], & [0098-0099] i.e., i.e., In the example of Fig. 7, terminal 200 determines that three times of transmission (three sTTis) satisfies the desired transmission power (i.e., Short TTIs transmitted at “Pmax”) for SR and transmits the SR three times using sTTI #2, sTTI#3, and STTI#4 (i.e., “at least two time slots”) & [0100])

Ayako suggests the STTI (i.e., which is a short or reduced “time length”) can be used for a delay-critical packet (see Para [0006] i.e., Supporting multiple TTI lengths enables selectively using the respective TTI lengths in accordance with requirements from different applications…an STTI (i.e., short or reduced “time length”) can be used for a delay-critical packet) such as the Scheduling Request in Fig. 7 (see Fig. 7 & Para’s [0022] i.e., Scheduling Request (SR) (i.e., “delay critical”) is the information required for starting UL communication, so that SR is given a high priority & [0099-0100] i.e., SR transmitted using sTTI). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the same maximum output power value determined for the time slots as disclosed in Tooher in view of Andou to be based at least in part on a time length of any one of a first time slot and a second time slot as disclosed in the teachings of Ayako who discloses determining a same maximum output power value in consecutive sTTIs or time slots for transmission of a scheduling request because the motivation lies in Ayako that the STTI can be used for a delay-critical packet such as a scheduling request which requires high priority for satisfying the delay requirement for different types of data. 

Regarding Claim 23, the combination of Tooher in view of Andou, and further in view of Ayako discloses the method of Claim 22, wherein the same maximum output power value is based on a time length of the first time slot and a time length of the second time slot, (Tooher, see Para’s [0082] i.e., first TTI duration (i.e., “time length”) and second TTI duration (i.e., “time length”)  & [0179] i.e., UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., TTI “time lengths”) & Andou, see Para [0016] i.e., maximum transmission power of the uplink signal is calculated based on a first and second TTI length)   

Regarding Claim 24, the combination of Tooher in view of Andou, and further in view of Ayako discloses the method of Claim 22, wherein the first time slot and the second time Tooher, see Para’s [0006-0007] i.e., The second TTI duration may be different from the first TTI duration, [0082-0083], [0088] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink, [0090] i.e., The WTRU may be configured to operate for transmissions of different TTI lengths & [0131])  

Regarding Claim 25, the combination of Tooher in view of Andou, and further in view of Ayako discloses the method of Claim 22, wherein the first time slot and the second time slot are each a shortened time slot (Tooher, see Para’s [0179] i.e., two adjacent shortened TTIs) of less than 1 ms that are included in a subframe (Tooher, see Para’s [0081-0082] i.e., The TTI duration may be defined as one or more time slots in a subframe & Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160]), the subframe having two slots where each slot is 0.5 ms, (Tooher, see Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160])

Regarding Claim 26, the combination of Tooher in view of Andou, and further in view of Ayako discloses the method of Claim 22, wherein the first time slot is subsequent in time to the second time slot, (Tooher, see Para’s [0124] & [0179] i.e., two adjacent shortened TTIs))  

Regarding Claim 28, the combination of Tooher in view of Andou, and further in view of Ayako discloses the method of Claim 22, wherein the first time slot includes one taken from a group of 2 Orthogonal Frequency Division Multiplexing (OFDM) symbols, 3 OFDM Tooher, see Para [0081-0082] i.e., The TTI duration may be defined as one or more time slots (e.g., 7 OFDM symbols for normal cyclic prefix)).  


3.	Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. US (2017/0290008) in view of Andou et al. US (2018/0213489), further in view of Khoryaev et al. US (2013/0242889), and further in view of Ayako et al. WO (2018/027540) A1. 

Regarding Claim 1, Tooher discloses a network node (see Fig. 1A i.e., base station 114a & Para’s [0025-0031]) comprising circuitry (see Fig. 1A, 114a & Para’s [0025-0031] i.e., the base station comprises circuitry), the circuitry configured to: determine a time slot configuration (see Para’s [0080-0082] i.e., The TTI duration (i.e., “time slot”) may be defined (i.e., TTI “configuration”) in terms of number of OFDM symbols. For example, a TTI duration may be defined as an entire subframe or a pair of resource blocks. The TTI may be as short as a single OFDM symbol. The TTI duration may be defined as one or more time slots & [0082] i.e., one or more different TTI durations may be configured, [0087] i.e., indicate a TTI duration & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink),
 
the time slot configuration including a first time slot for operating a first signal between a first cell on a first carrier (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) and a wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

and a second time slot for operating a second signal between the first cell on the first carrier (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration may be achieved with a first subcarrier spacing and/or a second TTI duration (i.e., “second time resource”) may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs)), [0087-0091] i.e., Cell/CG-specific TTI duration, & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] ] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

the time slot configuration including any of: the first time slot adjacent to the second time slot which do not overlap with each other in time (see Para [0110] i.e., adjacent TTIs…The combined first and second TTIs might not share boundaries with legacy TTI duration, [0114] i.e., adjacent TTIs, [0124], & [0179] i.e., two adjacent shortened TTIs); 

and the first time slot adjacent to the second time slot which partly overlap with each other in time such that a first portion of the first time slot extends outside the second time slot, a second portion of the second time slot extends outside the first time slot, and remaining portion of the first and second time slots overlap with each other in time; (see Para [0123] i.e., A WTRU scheduled with both time slots (e.g., TTIs) of a subframe may have time slots overlapping on a symbol & [0179] i.e., two adjacent shortened TTIs)

the time slot configuration of the wireless device used to determine a same output power value for the first time slot and second time slot, (see Para’s [0082], [0088-0090] i.e., TTI configurations determined for uplink, & [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI… UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., “time resource configuration”))

and receive the first signal in the first time slot (see Para’s [0082] i.e., uplink signal will be received in the first TTI duration from the WTRU & [0088]) and the second signal in the second time slot (see Para’s [0082] i.e., uplink signal will be received in the second TTI duration from the WTRU & [0088]), (see Para’s [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink (i.e., uplink signals will be received in the configured first TTI  (i.e., “first time resource”) and second TTI (i.e., “second time resource”)). 

the first time slot and second time slot (see Para’s [0082] i.e., first TTI duration and second TTI durations, [0088] i.e., TTI configurations in the uplink & [0179] i.e., multiple shortened TTIs) having been transmitted according to a same output power value, (see Para [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control (i.e., “output power parameter”) may remain constant for an entire legacy subframe and/or may be reused (i.e., “same”) for one or more, or multiple, shortened TTIs. For example, UL power control parameters (i.e., “output power parameter”)  for a second shortened TTI transmission in a legacy subframe may be based on a function of UL power control parameters for a first shortened TTI transmission, perhaps for example in the same legacy subframe, among other scenarios…For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions, they may reuse (i.e., “same”) some parameters (e.g., UL power control) (i.e., “output power parameter”)).

Tooher does not disclose the same output power parameter being a same maximum output power value used for the first time slot and the second time slot derived by the wireless device. However the claim feature would be rendered obvious in view of Andou et al. US (2018/0213489).   

Andou discloses a wireless device deriving (see Para’s [0008],  [0060], i.e., Pcmax will be calculated by the UE & [0134] i.e., user device uses a calculator for deriving the maximum transmission power according to TTI length configurations) a same maximum output power value used for a first time slot and a second time slot based on a Para’s [0055], [0057] & [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length)

(Andou suggests that the maximum transmission power (Pcmax) constant in each subframe of the CC with the long TTI length, thereby makes it possible to prevent degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length due to power drop in the same subframe and to prevent degradation in the communication quality of the CC with the long TTI length, (see Para [0060])). 

Therefore it would be obvious to one of ordinary skill in the art for the same UL transmission power control parameters used for the first time slot and second time slot based on a time slot configuration for the UE as disclosed in Tooher to determine a same maximum output power value derived by the UE for the first time slot and second time slot based on the teachings of Andou who discloses determining a same maximum output power value Pcmax used in each subframe including  first time slot and second time slot subframes of a component carrier (CC) of a single cell based on a time slot configuration for the UE because the motivation lies in Andou for preventing degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length and to prevent degradation in the communication quality of the CC with the long TTI length.

Tahoor, see Para’s [0080-0082] & [0088-0091] i.e., TTI configuration for WTRU & [0179] & Andou, see Para [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length), the combination of Tooher in view of Andou does not disclose indicating the time slot configuration to the wireless device. However the claim feature would be rendered obvious in view of Khoryaev et al. US (2013/0242889).  

Khoryaev discloses a node indicating a time slot configuration to a wireless device for enabling the wireless device to transmit a PUSCH signal in transmission time intervals TTIs (see fig. 12 & Para [0061] i.e., generating, at a node, transmission time interval (TTI) bundling configuration information with instructions to bundle PUSCH transmissions for a HARQ process in at least 20 TTIs…The operation of transmitting the TTI bundling configuration information to a wireless device to enable the wireless device to transmit a PUSCH signal in at least one TTI bundle & [0062-0063] i.e., RRC signaling for transmitting the bundling configuration information to the wireless device & [0071]).

(Khoryaev suggests indicating a TTI configuration to a wireless device for enabling the wireless device to transmit a PUSCH signal in transmission time intervals, TTIs, using  TTI bundling which improve uplink VoIP coverage at a cell edge (see Para [0004])). 



The combination of Tooher in view of Andou, and further in view of Khoryaev does not disclose the claim feature of determining a same maximum output power value in the at least two time slots based at least in part on a time length of any one of a first time slot and a second time slot. However the claim feature would be rendered obvious in view of Ayako et al. WO (2018/027540) A1. 

Ayako discloses determining a same maximum output power value (see Fig. 7 i.e., Pmax) in the at least two time slots (see Fig. 7 i.e., Pmax (i.e., “same maximum output power value”) determined for short TTI’s (i.e., “short time length”) in time slots STTI #2, STTI #3, and STTI #4 (i.e., “at least two time slots”) & Para’s [0098-0099] i.e., In the example of Fig. 7, terminal 200 determines that three times of transmission (three sTTis) satisfies the desired transmission power (i.e., “same maximum output power value”) for SR and transmits the SR three times using sTTI #2, sTTI#3, and STTI#4 (i.e., “at least two time slots”) & [0100]) 

based at least in part on a time length of any one of a first time slot and a second time slot (see Fig. 7 i.e., Pmax determined based on time length of a Short TTI in the time slots STTI #2, STTI #3, and STTI #4 & Para’s [0003-0004] i.e., shortening (reducing) the length of a transmission time interval (TTI) (TTI length)… has been considered, [0006] i.e., Supporting multiple TTI lengths simultaneously may be considered. Supporting multiple TTI lengths enables selectively using the respective TTI lengths in accordance with requirements from different applications. For example, a long TTI length is used for a delayable packet while an STTI (i.e., short or reduced “time length”) can be used for a delay-critical packet, [0020], & [0098-0099] i.e., i.e., In the example of Fig. 7, terminal 200 determines that three times of transmission (three sTTis) satisfies the desired transmission power (i.e., Short TTIs transmitted at “Pmax”) for SR and transmits the SR three times using sTTI #2, sTTI#3, and STTI#4 (i.e., “at least two time slots”) & [0100])

Ayako suggests the STTI (i.e., which is a short or reduced “time length”) can be used for a delay-critical packet (see Para [0006] i.e., Supporting multiple TTI lengths enables selectively using the respective TTI lengths in accordance with requirements from different applications…an STTI (i.e., short or reduced “time length”) can be used for a delay-critical packet) such as the Scheduling Request in Fig. 7 (see Fig. 7 & Para’s [0022] i.e., Scheduling Request (SR) (i.e., “delay critical”) is the information required for starting UL communication, so that SR is given a high priority & [0099-0100] i.e., SR transmitted using sTTI). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the same maximum output power value determined for the time slots as disclosed in Tooher in view of Andou, and further in view of Khoryaev to be based at least in part on a time length of any one of a first time slot and a second time slot as disclosed in the teachings of Ayako who discloses determining a same maximum output power value in consecutive sTTIs or time slots for transmission of a scheduling request because the motivation lies in Ayako that the STTI can be used for a delay-critical packet such as a scheduling request which requires high priority for satisfying the delay requirement for different types of data. 

Regarding Claim 2, the combination of Tooher in view of Andou, further in view of  Khoryaev, and further in view of Ayako discloses the network node of Claim 1, wherein the first time slot and the second time slot have different time lengths, (Tooher, see Para’s [0006-0007] i.e., The second TTI duration may be different from the first TTI duration, [0082-0083], [0088] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink, [0090] i.e., The WTRU may be configured to operate for transmissions of different TTI lengths & [0131])  

Tooher, see Para’s [0082] i.e., first TTI duration and second TTI duration & [0179] i.e., UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., “time lengths”) & Andou, see Para [0016] i.e., maximum transmission power of the uplink signal is calculated based on a first and second TTI length )  

Regarding Claim 4, the combination of Tooher in view of Andou, further in view of Khoryaev, and further in view of Ayako discloses the network node of Claim 1, wherein the first time slot and the second time slot are each a shortened time slot (Tooher, see Para’s [0179] i.e., two adjacent shortened TTIs) of less than 1 ms that are included in a subframe (Tooher, see Para’s [0081-0082] i.e., The TTI duration may be defined as one or more time slots in a subframe & Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160]), the subframe having two slots where each slot is 0.5 ms, (Tooher, see Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160])

Regarding Claim 5, the combination of Tooher in view of Andou, further in view of  Khoryaev, and further in view of Ayako discloses the network node of Claim 1, wherein the first time slot is subsequent in time to the second time slot, (Tooher, see Para’s [0124] & [0179] i.e., two adjacent shortened TTIs))  

Tooher, see Para [0081-0082] i.e., The TTI duration may be defined as one or more time slots (e.g., 7 OFDM symbols for normal cyclic prefix)).  
 
Regarding Claim 8, Tooher discloses a method for a network node (see Fig. 1A i.e., base station 114a & Para’s [0025-0031]), the method comprising: determining a time slot configuration, (see Para’s [0080-0082] i.e., The TTI duration (i.e., “time resource”) may be defined (i.e., TTI “configuration”) in terms of number of OFDM symbols. For example, a TTI duration may be defined as an entire subframe or a pair of resource blocks. The TTI may be as short as a single OFDM symbol. The TTI duration may be defined as one or more time slots & [0082] i.e., one or more different TTI durations may be configured, [0087] i.e., indicate a TTI duration & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink),

the time slot configuration including a first time slot for operating a first signal between a first cell on a first carrier (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) and a wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration (i.e., “first time resource”) may be achieved with a first subcarrier spacing and/or a second TTI duration may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs), [0087-0091] i.e., Cell/CG-specific TTI duration & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

and a second time slot for operating a second signal between the first cell on the first carrier and the wireless device, (see Para [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell) and the wireless device, (see Para [0082] i.e., In one or more techniques, one or more, possible TTI durations may have a fixed number of symbols (e.g., 14 symbols). The symbol time (e.g., duration) may be variable….For example, a first TTI duration may be achieved with a first subcarrier spacing and/or a second TTI duration (i.e., “second time resource”) may be achieved with a second subcarrier spacing. Different bandwidth portions (e.g. PRBs) of a carrier may support one or more different subcarrier spacings. This may enable one or more different TTI durations for different bandwidth portions (e.g., PRBs)), [0087-0091] i.e., Cell/CG-specific TTI duration, & [0095] i.e., The TTI duration for a channel and/or signal may vary dynamically…For example, the WTRU may be configured, such that a specific TTI length may be a function of one or more aspects of the WTRU’s configuration (e.g., the TTI duration may be used for one or more cells of the WTRU’s configuration) & [0098-0099] ] i.e., The TTI duration may depend on the subcarrier spacing of the bandwidth portion on which a channel may be located and/or which a transmission takes place). 

the time slot configuration including any of: the first time slot adjacent to the second time slot which do not overlap with each other in time; (see Para [0110] i.e., adjacent TTIs…The combined first and second TTIs might not share boundaries with legacy TTI duration, [0114] i.e., adjacent TTIs, [0124], & [0179] i.e., two adjacent shortened TTIs)

and the first time slot adjacent to the second time slot which at least partly overlap with each other in time such that a first portion of the first time slot extends outside the second time slot, a second portion of the second time slot extends outside the first time slot, and remaining portions of the first and second time slots overlap with each other in time; (see Para [0123] i.e., A WTRU scheduled with both time slots (e.g., TTIs) of a subframe may have time slots overlapping on a symbol & [0179] i.e., two adjacent shortened TTIs)

the time slot configuration of the wireless device used to determine a same output power value for the first time slot and second time slot, (see Para’s [0082], [0088-0090] i.e., TTI configurations determined for uplink, & [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI… UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., “time resource configuration”))

and receiving the first signal in the first time slot (see Para’s [0082] i.e., uplink signal will be received in the first TTI duration from the WTRU & [0088]) and the second signal in the second time slot, (see Para’s [0082] i.e., uplink signal will be received in the second TTI duration from the WTRU & [0088]), (see Para’s [0026] i.e., The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell & [0087-0090] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink (i.e., uplink signals will be received in the configured first TTI  (i.e., “first time resource”) and second TTI (i.e., “second time resource”)). 

the first time slot and second time slot (see Para’s [0082] i.e., first TTI duration and second TTI durations, [0088] i.e., TTI configurations in the uplink & [0179] i.e., multiple shortened TTIs) having been transmitted using a output power, (see Para [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control (i.e., “output power parameter”) may remain constant for an entire legacy subframe and/or may be reused for one or more, or multiple, shortened TTIs. For example, UL power control parameters (i.e., “output power parameter”) for a second shortened TTI transmission in a legacy subframe may be based on a function of UL power control parameters for a first shortened TTI transmission, perhaps for example in the same legacy subframe, among other scenarios…For example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions, they may reuse some parameters (e.g., UL power control) (i.e., “output power parameter”)).

the output power being based on the time slot configuration, (see Para’s [0082], [0088-0090] i.e., TTI configurations determined for uplink, & [0179] i.e., Parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI… UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., “TTI configuration”))

Tooher does not disclose the same output power parameter being a same maximum output power value used for the first time slot and the second time slot derived by the wireless device. However the claim feature would be rendered obvious in view of Andou et al. US (2018/0213489).   

Andou discloses a wireless device deriving (see Para’s [0008],  [0060], i.e., Pcmax will be calculated by the UE & [0134] i.e., user device uses a calculator for deriving the maximum transmission power according to TTI length configurations) a same maximum output power value used for a first time slot and a second time slot based on a time slot configuration for the UE, (Para’s [0055], [0057] & [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length)

(Andou suggests that the maximum transmission power (Pcmax) constant in each subframe of the CC with the long TTI length, thereby makes it possible to prevent degradation in the demodulation accuracy at the base station eNB providing the CC with the long TTI length due to power drop in the same subframe and to prevent degradation in the communication quality of the CC with the long TTI length, (see Para [0060])). 

Therefore it would be obvious to one of ordinary skill in the art for the same UL transmission power control parameters used for the first time slot and second time slot based on a time slot configuration for the UE as disclosed in Tooher to determine a same maximum output power value derived by the UE for the first time slot and second time slot based on the teachings of Andou who discloses determining a same maximum output power value Pcmax used in each subframe including  first time slot and second time slot subframes of a component carrier (CC) of a single cell based on a TTI configuration for the UE because the motivation lies in Andou for preventing degradation in the 

While the combination of Tooher in view of Andou discloses a time slot configuration is configured for the wireless device to allow the wireless device to derive a same maximum output power value for the first time slot and second time slot (Tahoor, see Para’s [0080-0082] & [0088-0091] i.e., TTI configuration for WTRU & [0179] & Andou, see Para [0060] i.e., the maximum transmission power (Pcmax) is constant (i.e., “same”) in each subframe of the CC with the long TTI length), the combination of Tooher in view of Andou does not disclose indicating the time slot configuration to the wireless device. However the claim feature would be rendered obvious in view of Khoryaev et al. US (2013/0242889).  

Khoryaev discloses a node indicating a TTI configuration to a wireless device for enabling the wireless device to transmit a PUSCH signal in transmission time intervals TTIs (see fig. 12 & Para [0061] i.e., generating, at a node, transmission time interval (TTI) bundling configuration information with instructions to bundle PUSCH transmissions for a HARQ process in at least 20 TTIs…The operation of transmitting the TTI bundling configuration information to a wireless device to enable the wireless device to transmit a PUSCH signal in at least one TTI bundle & [0062-0063] i.e., RRC signaling for transmitting the bundling configuration information to the wireless device & [0071]).

see Para [0004])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time slot configuration configured for the wireless device to allow the wireless device to derive a same maximum output power value for the first time slot and second time slot as disclosed in Tooher in view of Andou to be indicated to the wireless device based on the teachings of Khoryaev who discloses a node indicating a TTI configuration to a wireless device for enabling the wireless device to transmit a PUSCH signal in transmission time intervals, TTIs because the motivation lies in Khoryaev for indicating the TTI configuration to the wireless device for enabling the wireless device to transmit a PUSCH signal using TTI bundling which improve uplink VoIP coverage at a cell edge.

The combination of Tooher in view of Andou, and further in view of Khoryaev does not disclose the claim feature of determining a same maximum output power value in the at least two time slots based at least in part on a time length of any one of a first time slot and a second time slot. However the claim feature would be rendered obvious in view of Ayako et al. WO (2018/027540) A1. 

Ayako discloses determining a same maximum output power value (see Fig. 7 i.e., Pmax) in the at least two time slots (see Fig. 7 i.e., Pmax (i.e., “same maximum output power value”) determined for short TTI’s (i.e., “short time length”) in time slots STTI #2, STTI #3, and STTI #4 (i.e., “at least two time slots”) & Para’s [0098-0099] i.e., In the example of Fig. 7, terminal 200 determines that three times of transmission (three sTTis) satisfies the desired transmission power (i.e., “same maximum output power value”) for SR and transmits the SR three times using sTTI #2, sTTI#3, and STTI#4 (i.e., “at least two time slots”) & [0100]) 

based at least in part on a time length of any one of a first time slot and a second time slot (see Fig. 7 i.e., Pmax determined based on time length of a Short TTI in the time slots STTI #2, STTI #3, and STTI #4 & Para’s [0003-0004] i.e., shortening (reducing) the length of a transmission time interval (TTI) (TTI length)… has been considered, [0006] i.e., Supporting multiple TTI lengths simultaneously may be considered. Supporting multiple TTI lengths enables selectively using the respective TTI lengths in accordance with requirements from different applications. For example, a long TTI length is used for a delayable packet while an STTI (i.e., short or reduced “time length”) can be used for a delay-critical packet, [0020], & [0098-0099] i.e., i.e., In the example of Fig. 7, terminal 200 determines that three times of transmission (three sTTis) satisfies the desired transmission power (i.e., Short TTIs transmitted at “Pmax”) for SR and transmits the SR three times using sTTI #2, sTTI#3, and STTI#4 (i.e., “at least two time slots”) & [0100])

Ayako suggests the STTI (i.e., which is a short or reduced “time length”) can be used for a delay-critical packet (see Para [0006] i.e., Supporting multiple TTI lengths enables selectively using the respective TTI lengths in accordance with requirements from different applications…an STTI (i.e., short or reduced “time length”) can be used for a delay-critical packet) such as the Scheduling Request in Fig. 7 (see Fig. 7 & Para’s [0022] i.e., Scheduling Request (SR) (i.e., “delay critical”) is the information required for starting UL communication, so that SR is given a high priority & [0099-0100] i.e., SR transmitted using sTTI). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the same maximum output power value determined for the time slots as disclosed in Tooher in view of Andou, and further in view of Khoryaev to be based at least in part on a time length of any one of a first time slot and a second time slot as disclosed in the teachings of Ayako who discloses determining a same maximum output power value in consecutive sTTIs or time slots for transmission of a scheduling request because the motivation lies in Ayako that the STTI can be used for a delay-critical packet such as a scheduling request which requires high priority for satisfying the delay requirement for different types of data. 

Regarding Claim 9, the combination of Tooher in view of Andou, further in view of Khoryaev, and further in view of Ayako discloses the method of Claim 8, wherein the first time slot and the second time slot have different time lengths, (Tooher, see Para’s [0006-0007] i.e., The second TTI duration may be different from the first TTI duration, [0082-0083], [0088] i.e., The WTRU may be configured to operate with certain, but different TTI duration, configurations in the downlink and in the uplink, [0090] i.e., The WTRU may be configured to operate for transmissions of different TTI lengths & [0131])  

Regarding Claim 10, the combination of Tooher in view of Andou, further in view of Khoryaev, and further in view of Ayako discloses the method of Claim 8, wherein the same maximum output power value is based on time lengths of the first time slot and the second time slot, (Tooher, see Para’s [0082] i.e., first TTI duration and second TTI duration & [0179] i.e., UL power control may be reused for one or more, or multiple, shortened TTIs (i.e., “time lengths”) & Andou, see Para [0016] i.e., maximum transmission power of the uplink signal is calculated based on a first and second TTI length )  

Regarding Claim 11, the combination of Tooher in view of Andou, further in view of Khoryaev, and further in view of Ayako discloses the method of Claim 8, wherein the first time slot and the second time slot are each a shortened time resource (Tooher, see Para’s [0179] i.e., two adjacent shortened TTIs) of less than 1 ms that are included in a subframe (Tooher, see Para’s [0081-0082] i.e., The TTI duration may be defined as one or more time slots in a subframe & Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160]), the subframe having two slots where each slot is 0.5 ms, (Tooher, see Para’s [0098] i.e., the TTI duration may be 0.5 ms & [0160])

Regarding Claim 12, the combination of Tooher in view of Andou, further in view of Khoryaev, and further in view of Ayako discloses the method of Claim 8, wherein the first Tooher, see Para’s [0124] & [0179] i.e., two adjacent shortened TTIs))  

Regarding Claim 14, the combination of Tooher in view of Andou, further in view of Khoryaev, and further in view of Ayako discloses the method of Claim 8, wherein the first time slot includes one taken from a group of 2 Orthogonal Frequency Division Multiplexing (OFDM) symbols, 3 OFDM symbols, 4 OFDM symbols and 7 OFDM symbols, (Tooher, see Para [0081-0082] i.e., The TTI duration may be defined as one or more time slots (e.g., 7 OFDM symbols for normal cyclic prefix)).  

4.	Claims 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. US (2017/0290008) in view of Andou et al. US (2018/0213489), and further in view of Ayako et al. WO (2018/027540) A1 as applied to claims 15 and 22 above, and further in view of LEE et al. US (2018/0098337). 

Regarding Claims 20 and 27 the combination of Tooher in view of Andou and further in view of Ayako discloses the wireless device and method of claims 15 and 22, but does not disclose wherein the first time slot and the second time slot have a common Demodulation Reference Signal, DMRS.  However the claim limitation would be rendered obvious in view of LEE et al. US (2018/0098337).

LEE discloses wherein a first time slot and a second time slot have a common Demodulation Reference Signal, DMRS (see Para’s [0015], [0016] i.e., the DMRS according to the present invention is transmitted through two symbols within a control region of the first short TTI and is transmitted through one symbol within a control region of the second short TTI & [0017] i.e., Also, according to the present invention, if the first short overlaps a specific symbol of the second short TTI, the DMRS is transmitted through the overlapping region)

(LEE suggests using a short TTI structure for sending UL data results in the time for receiving the corresponding UL data to be reduced (see Para [0032])) 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first time slot and the second time slot as disclosed in Tooher in view of Andou, further in view of Khoryaev, and further in view of Ayako to have the common Demodulation Reference Signal, DMRS disclosed in LEE for efficiently conveying the DMRS data in a reduced time in the network system. 

5.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher et al. US (2017/0290008) in view of Andou et al. US (2018/0213489), further in view of Khoryaev et al. US (2013/0242889), and further in view of Ayako et al. WO (2018/027540) A1 as applied to claims 1 and 8 above, and further in view of LEE et al. US (2018/0098337). 

Regarding Claims 6 and 13 the combination of Tooher in view of Andou, further in view of Khoryaev, and further in view of Ayako discloses the network node and method of 

LEE discloses wherein a first time slot and a second time slot have a common Demodulation Reference Signal, DMRS (see Para’s [0015], [0016] i.e., the DMRS according to the present invention is transmitted through two symbols within a control region of the first short TTI and is transmitted through one symbol within a control region of the second short TTI & [0017] i.e., Also, according to the present invention, if the first short overlaps a specific symbol of the second short TTI, the DMRS is transmitted through the overlapping region)

(LEE suggests using a short TTI structure for sending UL data results in the time for receiving the corresponding UL data to be reduced (see Para [0032])) 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first time slot and the second time slot as disclosed in Tooher in view of Andou, further in view of Khoryaev, and further in view of Ayako to have the common Demodulation Reference Signal, DMRS disclosed in LEE for efficiently conveying the DMRS data in a reduced time in the network system. 



Conclusion                                                                                                    
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ADNAN BAIG/Primary Examiner, Art Unit 2461